Case: 21-10278      Document: 00516265711         Page: 1     Date Filed: 04/04/2022




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                        April 4, 2022
                                  No. 21-10278
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   David K. Prince, Jr.,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:20-CR-252-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          The attorney retained to represent David K. Prince, Jr., has moved for
   leave to withdraw and has filed a brief in accordance with Anders v. California,
   386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir. 2011).
   Prince has not filed a response. We have reviewed counsel’s brief and the


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10278     Document: 00516265711         Page: 2   Date Filed: 04/04/2022




                                  No. 21-10278


   relevant portions of the record reflected therein. We concur with counsel’s
   assessment that the appeal presents no nonfrivolous issue for appellate
   review.    Accordingly, counsel’s motion for leave to withdraw is
   GRANTED, counsel is excused from further responsibilities herein, and
   the APPEAL IS DISMISSED. See 5th Cir. R. 42.2.




                                       2